Exhibit 10.1

 

SEVENTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

EFFECTIVE AS OF JUNE 4, 2012

 

Reference is made to that certain LOAN AND SECURITY AGREEMENT dated as of
October 28, 2009 (the “Loan and Security Agreement”), by and between PRIMORIS
SERVICES CORPORATION, a Delaware corporation (the “Borrower”), which has its
chief executive office located at 2100 McKinney Avenue, Suite 1500, Dallas,
Texas 75201, and THE PRIVATEBANK AND TRUST COMPANY, (the “Bank”), whose address
is 120 South LaSalle Street, Chicago, Illinois 60603.  All capitalized terms
used herein without definition shall have the same meanings herein as those
terms have been defined in the Loan and Security Agreement.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower and Bank hereby agree to amend the
Loan and Security Agreement as follows:

 

SECTION A.        AMENDMENT

 

1.     Section 1.1 Definitions is hereby amended by adding the following
definitions in proper alphabetical order:

 

“Silva Companies” shall mean Silva Contracting Company, Inc., a Texas
corporation; Tarmac Materials, LLC, a Texas limited liability company; and C3
Interests, LLC, a Texas limited liability company.

 

2.     The definition of “Net Capital Expenditures” in Section 1.1 Definitions
is hereby deleted and replaced with the following definition:

 

“Net Capital Expenditures” shall mean gross Capital Expenditures less sales
proceeds of plant, property and equipment and less the assets acquired of the
Silva Companies.

 

3.     Subsection (f) of Section 9.1 Debt is hereby deleted in its entirety and
replaced with the following:

 

(f)                                   On balance sheet Debt described on
Schedule 9.1 (and any extension, renewal or refinancing thereof subject to the
prior written approval of the Bank), provided that total Debt for Capital
Expenditures, previously financed Capital Expenditures or previously financed or
re-financed Fixed Assets will not exceed One Hundred Ten Million and 00/100
Dollars ($110,000,000.00).

 

--------------------------------------------------------------------------------


 

4.     A new subsection (iv) of subsection (a) of Section 9.4 Transfer; Merger;
Sales is hereby added as follows:

 

(iv)  the acquisition by James Construction Group, LLC of the assets of the
Silva Companies.

 

5.     The first sentence of Section 13.7 Assignability is hereby deleted and
replaced with the following:

 

The Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of the Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 13.7 shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or assignment of a security
interest shall release the Bank from any of its obligations hereunder or
substitute any such pledgee or assignee the Bank as a party hereto.

 

SECTION B.        NO OTHER CHANGE OF TERMS.

 

Except as amended by the foregoing, no other terms of the Loan and Security
Agreement are in any way changed in this Seventh Amendment to Loan and Security
Agreement and the Loan and Security Agreement shall continue in full force and
effect in accordance with its original terms.  Reference to this specific
Amendment need not be made in the Loan and Security Agreement, or any other
instrument or document executed in connection therewith, any reference in any
such items to the Loan and Security Agreement being sufficient to refer to the
Loan and Security Agreement as amended hereby.

 

SECTION C.        CONDITIONS OF AMENDMENT.

 

Notwithstanding any other provisions of this Seventh Amendment to Loan and
Security Agreement, the Bank shall not be required to continue all or any
portion of the Loans if any of the following conditions shall have occurred:

 

1.             Documents.   The Borrower shall have failed to execute and
deliver or shall have failed to cause to have executed and delivered to Bank any
of the following Documents, all of which must be satisfactory to the Bank and
the Bank’s counsel in form, substance and execution:

 

(a)           Amendment.  Two copies of the Seventh Amendment to Loan and
Security Agreement duly executed by the Borrower, as well as continued
satisfaction of all conditions set forth in the Loan and Security Agreement.

 

(b)           Omnibus Guaranty.  Two copies of the Omnibus Guaranty, of even
date herewith, executed by all Guarantors.

 

--------------------------------------------------------------------------------


 

(c)           Review of Financial Information.  Satisfactory review by the Bank
of the Borrower’s audited historical and projected financial information.

 

(d)           Business Examination.  Satisfactory examination by the Bank of the
Borrower’s business.

 

(e)          Additional Documents.  Such other certificates, financial
statements, schedules, resolutions, opinions of counsel and other documents
which are provided for hereunder or which the Bank shall require.

 

2.             Event of Default.  The Borrower hereby represents to the Bank
that no Event of Default or Unmatured Event of Default or Material Adverse
Effect has occurred or is continuing.

 

3.             Representations, Warranties and Covenants.  The Borrower hereby
represents to the Bank that as of the date hereof, the representations,
warranties and covenants set forth in the Loan and Security Agreement, as
amended to date, are and shall be and remain true and correct in all material
respects (except that the financial covenants shall be deemed to refer to the
most recent financial statements of the Borrower delivered to the Bank) and the
Borrower is in full compliance with all other terms and conditions of the Loan
and Security Agreement.

 

4.             Good Standing.  The Borrower hereby represents to the Bank that
it is in good standing under the laws of the State of Delaware.  The Borrower
hereby further represents to the Bank that each of its Subsidiaries is in good
standing under the law of the state of its organization.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

This Amendment may be executed in counterpart, and by facsimile and by the
different parties on different counterpart signature pages, which taken
together, shall constitute one and the same Agreement.  This Amendment shall be
governed by internal laws of the State of Illinois.

 

Signed on July 18, 2012 and effective as of the date written above.

 

 

 

PRIMORIS SERVICES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

Name:

Peter J. Moerbeek

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

Agreed and accepted:

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Steve Trepiccione

 

Name:

Steve Trepiccione

 

Title:

Managing Director

 

--------------------------------------------------------------------------------